FLETCHER, Judge
(concurring in part):
The majority opinion reaffirms the longstanding principle of military law that a substantial misapprehension of the maximum punishment can vitiate the providency of a plea of guilty.1 This principle of law I support. I also recognize the body of military law which holds that a guilty plea so obtained need not be vacated where the record of trial shows that the military accused intelligently acknowledged a potential sentence difference but wished to plead guilty anyway.2 This principle of law I also support. Finally, where the variation in sentence advice is insubstantial, I believe that the guilty plea need not be vacated.3 The remainder'of the majority’s analysis4, in this area of the law, I find unnecessary for the reasons stated below.
On May 15, 1975, the appellant offered pleas of guilty at his general court-martial to two drug offenses. The first offense was the sale of .06 grams of heroin; the second offense was possession of .09 grams of heroin which remained in his wallet one hour after the sale. The military judge treated these offenses as separate for purpose of punishment. See para. 76a(5), Manual for Courts-Martial, United States, 1969 (Revised edition). With the concurrence of both counsel, he advised the appellant that the maximum authorized sentence for both offenses included 20 years of confinement at hard labor. See para. 70b, Manual, supra. The military judge accepted the appellant’s pleas of guilty and entered findings of guilty to these offenses.
The appellant now asserts that the correct maximum punishment authorized for his guilty pleas to these offenses was 10 years. Such misadvice, he argues, is sub*93stantial. See United States v. Brewster, 7 M.J. 450 (C.M.A.1979). Accordingly, citing a line of cases from this Court, he seeks reversal of his conviction and vacation of his earlier accepted pleas of guilty.
I have reviewed this case in light of Brady v. United States, 397 U.S. 742, 757, 90 S.Ct. 1463, 1473, 25 L.Ed.2d 747 (1970). The appellant’s guilty pleas were accepted at a time when this sentence advice could be considered correct by the military judge at a court-martial.5 Accordingly, these guilty pleas need not be vacated because of a subsequent change of law which may have rendered this advice incorrect.6
The appellant’s speedy trial argument is also without merit. The character of the restraint imposed upon the appellant prior to trial was not sufficiently onerous to invoke the Burton presumption. See United States v. Powell, 2 M.J. 6 (C.M.A.1976). Moreover, review of the record of trial in light of United States v. Marshall, 22 U.S.C.M.A. 431, 433, 47 C.M.R. 409, 411 (1973), demonstrates that the appellant was not otherwise denied a speedy trial.
I would affirm the result reached by the United States Army Court of Military Review.

. Substantial variations in sentence advice required by paragraph 70b, Manual for Courts-Martial, United States, 1969 (Revised edition), have caused vacation of guilty pleas in the following cases: United States v. Brewster, 7 M.J. 450 (C.M.A.1979); United States v. Dowd, 7 M.J. 445 (C.M.A.1979); United States v. Castrillon-Moreno, 7 M.J. 414 (C.M.A.1979); United States v. Harden, 1 M.J. 258 (C.M.A.1976); United States v. Bowers, 1 M.J. 200 (C.M.A. 1975); United States v. Turner, 18 U.S.C.M.A. 55, 39 C.M.R. 55 (1968). See United States v. Timmreck, 441 U.S. 780, 783-84, 99 S.Ct. 2085, 2087-2088, 60 L.Ed.2d 634 (1979); McCarthy v. United States, 394 U.S. 459, 471-72, 89 S.Ct. 1166, 1173-1174, 22 L.Ed.2d 418 (1969).


. United States v. Hedlund, 7 M.J. 271, 273 (C.M.A.1979); United States v. Frangoules, 1 M.J. 467 (C.M.A.1976); United States v. Kilgore, 22 U.S.C.M.A. 67, 46 C.M.R. 67 (1972); United States v. Kleinhans, 14 U.S.C.M.A. 496, 34 C.M.R. 276 (1964).


. United States v. Muir, 7 M.J. 448 (C.M.A. 1979); United States v. Brown, 1 M.J. 465 (C.M.A.1976); see also United States v. Harden, 1 M.J. 258 (C.M.A.1976).


. The majority’s reasoning in this case is similar to the approach taken by federal courts when a guilty plea accepted in a state court is challenged on constitutional grounds because the accused was misinformed as to sentence possibilities. See Hunter v. Fogg, 616 F.2d 55, 58 (2d Cir. 1980); Caputo v. Henderson, 541 F.2d 979 (2d Cir. 1976).


. As indicated in my opinion in United States v. Smith, 1 M.J. 260, 262 (C.M.A.1976) (Fletcher, C. J., concurring in the result), this Court has previously held only that a military accused could not be punished separately for the distribution and possession of the same amount of drug he possessed. After that decision and, more importantly, after the guilty pleas were accepted at appellant’s court-martial, a change in the law could be said to have occurred (see United States v. Waller, 3 M.J. 32 (C.M.A. 1977); United States v. Axley, 1 M.J. 265 (C.M.A.1976), which expanded that holding to the facts of appellant’s case.)


. This Court did not apply Brady v. United States, 397 U.S. 742, 757, 90 S.Ct. 1463, 1473, 25 L.Ed.2d 747 (1970), in the recent decision of United States v. Brewster, supra, in the latter case, the accused pleaded guilty to possession of heroin (.07 grams) contained in three packets and sale of some amount of heroin contained in two of these packets. Accordingly, under United States v. Towns, 22 U.S.C.M.A. 600, 48 C.M.R. 224 (1974), that accused could not be separately punished for both the distribution and possession of the same two packets of heroin.